        Case 2:16-cr-00266-GMN-NJK Document 102 Filed 08/07/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Sylvia_Irvin@fd.org
 6
     Attorney for Timothy Orlan Treis
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                Case No. 2:16-cr-266-GMN-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
13
     TIMOTHY ORLAN TREIS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between United States
17
     Attorney Nicholas A. Trutanich and Assistant United States Attorney Daniel Clarkson, counsel
18
     for the United States of America, and Federal Public Defender Rene L. Valladares and Assistant
19
     Federal Public Defender Sylvia Irvin, counsel for Defendant Timothy Orlan Treis, that the
20
     Revocation Hearing currently scheduled on August 12, 2020, at 2:00pm, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      On July 24, 2020, Mr. Treis made his initial appearance in Reno on a petition
24
     alleging supervised release violations in the instant case. ECF No. 92. Mr. Treis was detained
25
     pending the revocation hearing currently set for August 12, 2020. ECF No. 100.
26
        Case 2:16-cr-00266-GMN-NJK Document 102 Filed 08/07/20 Page 2 of 3




 1          2.      On August 4, 2020, Mr. Treis made his initial appearance on an indictment in
 2   Case No 2:20-cr-184-JAD-EJY. He was subsequently detained, and his calendar call is set for
 3   October 13, 2020, and his trial is set for October 20, 2020.
 4          3.      Because of the new pending case, counsel asks the Court to continue the
 5   revocation hearing in this case.
 6          4.      Mr. Treis is currently in custody.
 7          5.      The parties agree to the continuance.
 8          6.      Counsel also ask that this Stipulation serve as our Joint Status Report as ordered
 9   by the Court in ECF No. 100.
10          This is the first request for a continuance of the revocation hearing.
11          DATED this 7th day of August, 2020.
12
13    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
14
15       /s/ Sylvia Irvin                                   /s/ Daniel Clarkson
      By_____________________________                    By_____________________________
16    SYLVIA IRVIN                                       DANIEL CLARKSON
      Assistant Federal Public Defender                  Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                         2
        Case 2:16-cr-00266-GMN-NJK Document 102 Filed 08/07/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:16-cr-266-GMN-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     TIMOTHY ORLAN TREIS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, August 12, 2020 at 2:00 p.m., be vacated and continued to October 14, 2020, at

12   the hour of 11:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13                      7 day of August, 2020.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
